Appellate Case: 21-4024     Document: 010110638275      Date Filed: 01/28/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        January 28, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  EDITH BARKER,

        Plaintiff - Appellant,

  v.                                                        No. 21-4024
                                                    (D.C. No. 1:18-CV-00061-TC)
  UTAH DEPARTMENT OF                                          (D. Utah)
  ENVIRONMENTAL QUALITY;
  AMANDA SMITH; BRAD JOHNSON;
  RUSTY LUNDBERG,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

       Edith Barker, pro se, appeals the district court’s dismissal of her amended

 complaint. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                 I. BACKGROUND

       Ms. Barker worked as an Environmental Program Coordinator in the Utah

 Division of Waste Management and Radiation Control, which is a division of the


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4024    Document: 010110638275        Date Filed: 01/28/2022     Page: 2



 Utah Department of Environmental Quality (DEQ). In 2013, Ms. Barker filed a civil

 action against DEQ and several of its employees, including DEQ’s Executive

 Director, Amanda Smith, and Division Director of Radiation Control, Rusty

 Lundberg. That action included claims against DEQ for hostile work environment

 and retaliation in violation of Title VII of the Civil Rights Act of 1964. The parties

 settled the case in March 2015. About a month later, Ms. Barker received notice that

 her position would be terminated due to a reduction in force. Her last day of

 employment was May 20, 2015.

       The termination of her employment led Ms. Barker to file this action and two

 others in June 2018. In her initial complaint in this action, she named as defendants

 the State of Utah and the Utah Attorney General (UAG), and she asserted claims

 under Title VII and 42 U.S.C. § 1983. Defendants filed a motion to dismiss, which

 the district court granted. The court ruled that sovereign immunity barred the § 1983

 claim and that Ms. Barker failed to timely exhaust administrative remedies for the

 Title VII claim. But the court gave her an opportunity to establish timely exhaustion

 of administrative remedies for her Title VII claim. In its order on Ms. Barker’s

 subsequent motion for leave to amend, the court allowed her to assert only Title VII

 and § 1983 claims against only the DEQ and three individual defendants—Ms. Smith,

 Mr. Lundberg, and DEQ Deputy Director Brad Johnson. The court denied leave to

 amend the complaint to include a claim under the Family Medical Leave Act (FMLA)

 because the statute of limitations barred any such claim.



                                            2
Appellate Case: 21-4024    Document: 010110638275        Date Filed: 01/28/2022    Page: 3



       Ms. Barker filed her amended complaint on July 15, 2020, asserting a Title VII

 claim against the DEQ and a § 1983 claim against Ms. Smith, Mr. Lundberg,

 Mr. Johnson, and four other individuals. She based these claims on allegations that

 defendants retaliated against her for filing her 2013 action by engaging in a series of

 hostile activities (including increased scrutiny of her performance) culminating in

 termination of her employment. She also asserted two claims under the Americans

 with Disabilities Act (ADA) based on her use of FMLA leave.

       Defendants filed a motion to dismiss the amended complaint, which the district

 court granted. The court dismissed the ADA claims because, as Ms. Barker conceded

 in her response to the motion to dismiss, they were not permitted under the court’s

 order allowing her to amend her complaint. The court dismissed the Title VII claim

 for two alternative reasons. First, Ms. Barker did not name the DEQ in this action

 within the statutory 90-day period, and her amended complaint did not relate back to

 her original complaint. Second, she did not file her charge of discrimination with the

 Equal Employment Opportunity Commission (EEOC) within the prescribed 300-day

 period. Finally, the court dismissed the § 1983 claim because Ms. Barker’s

 allegations were conclusory and failed to identify what each individual defendant did

 to violate her rights. Ms. Barker appeals.

                            II. STANDARD OF REVIEW

       We review de novo the district court’s dismissal of a complaint under

 Rule 12(b)(6). Albers v. Bd. of Cnty. Comm’rs, 771 F.3d 697, 700 (10th Cir. 2014).

 “To survive a motion to dismiss, a plaintiff must plead facts sufficient to state a claim

                                              3
Appellate Case: 21-4024     Document: 010110638275            Date Filed: 01/28/2022   Page: 4



 to relief that is plausible on its face.” Id. (internal quotation marks omitted). “[W]e

 must accept all the well-pleaded allegations of the complaint as true and must

 construe them in the light most favorable to the plaintiff.” Id. (internal quotation

 marks omitted).

                                     III. DISCUSSION

 A.     ADA claims

        “The first task of an appellant is to explain to us why the district court’s

 decision was wrong.” Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366

 (10th Cir. 2015). Ms. Barker made no attempt to carry out that task with regard to

 the dismissal of her ADA claims. She asks us to “reinstate[]” those claims. Aplt.

 Opening Br. at 4. But she does not explain why she thinks the district court erred in

 dismissing them on the ground that, as she had conceded in her response to the

 motion to dismiss, the court’s order limited her to filing an amended complaint

 raising only Title VII and § 1983 claims. Her entire opening-brief argument is that

 she “conceded the ADA claims were not permitted against the State of Utah under

 sovereign immunity; however, she objected to the Defendants having sovereign

 immunity and argued that her ADA claims are proper against the defendants.” Id.

 at 2. Her reply-brief argument also fails to address the basis of the district court’s

 ruling, let alone establish that the district court erred.

        Although we must construe Ms. Barker’s pro se filings liberally, we may not

 act as her advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

 840 (10th Cir. 2005). And we have “repeatedly insisted that pro se parties follow the

                                               4
Appellate Case: 21-4024    Document: 010110638275         Date Filed: 01/28/2022    Page: 5



 same rules of procedure that govern other litigants.” Id. (internal quotation marks

 omitted). Thus, because Ms. Barker has failed to confront the basis for the district

 court’s dismissal of her ADA claims, she has waived appellate review of the issue.

 See id. at 841 (explaining that inadequately briefed issues “will be deemed waived”).

 B.    Title VII claim

       As noted, the district court dismissed Ms. Barker’s Title VII claim for two

 independent reasons. To prevail on appeal, Ms. Barker must establish that neither

 reason supported dismissal. Because we conclude the district court correctly

 dismissed the Title VII claim on the ground that the amended complaint was

 untimely with regard to the DEQ, we need not address Ms. Barker’s arguments

 regarding the propriety of dismissal for failure to file a timely EEOC charge.

       “Under 42 U.S.C. § 2000e-5(f)(1) a complainant has ninety days in which to

 file suit after receipt of an EEOC right-to-sue letter.” Witt v. Roadway Exp.,

 136 F.3d 1424, 1429 (10th Cir. 1998). Ms. Barker does not take issue with the

 district court’s ruling that she did not name the DEQ in this action within the 90-day

 period. But she does contest the ruling that her amended complaint does not relate

 back to her initial complaint. We agree with the district court’s conclusion.

       Federal Rule of Civil Procedure 15(c) “governs when an amended pleading

 ‘relates back’ to the date of a timely filed original pleading”; when it does relate

 back, the amended pleading itself is “timely even though it was filed outside an

 applicable statute of limitations.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538,

 541 (2010). Where an amended pleading changes a party or a party’s name,

                                             5
Appellate Case: 21-4024     Document: 010110638275         Date Filed: 01/28/2022        Page: 6



 Rule 15(c) requires, among other things, that “within the period provided by [Fed. R.

 Civ. P.] 4(m) for serving the summons and complaint, the party to be brought in by

 amendment . . . knew or should have known that the action would have been brought

 against it, but for a mistake concerning the proper party’s identity.” Fed. R. Civ. P.

 15(c)(1)(C)(ii).1 “[R]elation back under Rule 15(c)(1)(C) depends on what the party

 to be added knew or should have known, not on the amending party’s knowledge or

 its timeliness in seeking to amend the pleading.” Krupski, 560 U.S. at 541. In other

 words, “Rule 15(c)(1)(C)(ii) asks what the prospective defendant knew or should

 have known during the Rule 4(m) period, not what the plaintiff knew or should have

 known at the time of filing her original complaint.” Id. at 548. The focus is on

 “what the prospective defendant reasonably should have understood about the

 plaintiff’s intent in filing the original complaint against the first defendant.” Id.

 at 554.

        Rule 4(m) requires service “within 90 days after the complaint is filed.”

 Fed. R. Civ. P. 4(m). The DEQ had no reason to believe, during that 90-day period,

 that Ms. Barker’s failure to initially name it as a defendant in this action was due to a

 mistake concerning the DEQ’s identity. First, in her original complaint, Ms. Barker

 identified as defendants only the State of Utah, the UAG, and various UAG



        1
         Rule 15(c)(1)(C) also provides that the party to be brought in by amendment
 must have “received such notice of the action that it will not be prejudiced in
 defending on the merits.” Fed. R. Civ. P. 15(c)(1)(C)(i). The DEQ did not rely on
 this condition in seeking dismissal, and the district court did not rely on it in the
 dismissal order.
                                             6
Appellate Case: 21-4024    Document: 010110638275        Date Filed: 01/28/2022    Page: 7



 departments, divisions, sections, and investigators. Second, she identified DEQ

 employees Smith and Lundberg (defendants in the amended complaint) as

 “investigators” the UAG used to scrutinize her, R. at 7, but she issued summonses

 only to the State of Utah and the UAG. Third, and significantly, Ms. Barker named

 the DEQ as a defendant in one of the two other actions she filed close in time to this

 one, alleging the DEQ and the State of Utah were her employers within the meaning

 of Title VII. See Complaint at 1, 3, Barker v. Utah Dep’t of Envtl. Quality,

 No. 1:18-cv-00068-DB (D. Utah June 14, 2018), ECF No. 3.2 That action was based

 on the same alleged events and wrongful conduct as this action. See id. at 2, 7-12.

 Furthermore, Ms. Barker had named the DEQ as a Title VII defendant in her 2013

 action. Thus, because Ms. Barker had named the DEQ in both a contemporaneous

 Title VII action arising from the same alleged conduct and a prior Title VII action, it

 was reasonable during the Rule 4(m) period for the DEQ to believe her failure to

 name it in her original complaint in this action was not due to a mistake regarding the

 identity of the proper defendant but the product of an informed choice.3 See Krupski,

 560 U.S. at 549 (explaining “that making a deliberate choice to sue one party instead



       2
         We elect to take judicial notice of these proceedings. See United States v.
 Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (“Although we are not obliged to
 do so, we may exercise our discretion to take judicial notice of publicly-filed records
 in our court and certain other courts concerning matters that bear directly upon the
 disposition of the case at hand.”).
       3
         For the sake of argument, we have assumed the DEQ was Ms. Barker’s
 employer within the meaning of Title VII and therefore the proper defendant to the
 Title VII claim.
                                            7
Appellate Case: 21-4024    Document: 010110638275         Date Filed: 01/28/2022    Page: 8



 of another while fully understanding the factual and legal differences between the

 two parties is the antithesis of making a mistake concerning the proper party’s

 identity”).

        In light of this analysis, we reject Ms. Barker’s arguments that she did not

 know who the proper defendant was and that the DEQ knew or should have known it

 was a defendant in this action because she served this and her two contemporaneous

 2018 suits on the UAG, who represents the DEQ. We also reject her reliance on the

 fact that she listed all of the defendants in the body of her complaint in this and the

 other suits she filed in 2018. The DEQ was not among the defendants referenced in

 the original complaint in this action, Ms. Barker referred to Ms. Smith and

 Mr. Lundberg as investigators for named defendant UAG, and as just discussed,

 listing the DEQ as a defendant in one of her other suits leads to the conclusion that it

 was reasonable for the DEQ to believe its omission from the original complaint in

 this action was not due to a mistake regarding the proper party’s identity. Finally, we

 find unpersuasive her argument that the amended complaint relates back to the

 original complaint because her “2016 EEOC complaints were identical or nearly

 identical against” “the State of Utah, the DEQ, the [Department of Human Resource

 Management], and the Utah Attorney General.” Aplt. Reply Br. at 6.4 The substance


        4
          Although Ms. Barker refers in the plural to “2016 EEOC complaints,” there
 is only one 2016 EEOC charge in the record. That charge, which concerns the
 conduct alleged in this case, names the State of Utah as the respondent but also
 identifies the DEQ as a “co-Respondent.” R. at 18. The only other EEOC charge in
 the record names the DEQ, but it alleges other unlawful conduct (retaliation and
 gender and religious discrimination) occurring in 2011. See R. at 500.
                                             8
Appellate Case: 21-4024       Document: 010110638275       Date Filed: 01/28/2022     Page: 9



 of Ms. Barker’s EEOC charges is of no consequence given that she named the DEQ

 in her 2013 action and one of her three 2018 actions, but not this one.

 C.        § 1983 claim

           We also find no error in the district court’s dismissal of Ms. Barker’s § 1983

 retaliation claim against Ms. Smith, Mr. Lundberg, and Mr. Johnson for failure to

 allege sufficient facts showing what each individual defendant did to violate her

 rights.

           To survive a motion to dismiss in a § 1983 case like this one, where the

 defendants include “a number of government actors sued in their individual

 capacities,” it is “particularly important . . . that the complaint make clear exactly

 who is alleged to have done what to whom, to provide each individual with fair notice

 as to the basis of the claims against him or her.” Robbins v. Oklahoma, 519 F.3d

 1242, 1249-50 (10th Cir. 2008). And as in Robbins, Ms. Barker’s amended

 complaint uses “either the collective term ‘[§ 1983] Defendants’ or a list of the

 defendants named individually but with no distinction as to what acts are attributable

 to whom.” Id. at 1250.

           Even more problematic, Ms. Barker included four other individuals who are

 not named as defendants in her definition of “§ 1983 Defendants” and she often

 included one or more of them when listing multiple individuals and describing what

 the listed individuals had allegedly done to violate her rights. See, e.g., R. at 295

 (“Rusty Lundberg, Amanda Smith, Craig Jones, Brad Johnson, Dana Powers, and



                                               9
Appellate Case: 21-4024      Document: 010110638275       Date Filed: 01/28/2022     Page: 10



  Scott Baird participated in the malicious and bad faith scrutiny.”).5 And in those few

  instances where she isolated Ms. Smith, Mr. Lundberg, or Mr. Johnson, she provided

  only conclusory statements, not plausible allegations that any of them retaliated

  against her for having brought her 2013 action. See id. (“Rusty Lundberg used the

  malicious and bad faith scrutiny and investigations as a pretext to recommend

  eliminating Ms. Barker’s position . . . .”); R. at 297 (alleging that instead of giving

  increased scrutiny to a program that had received a federal deficiency notice,

  “Mr. Lundberg . . . selected Ms. Barker and her programs, and then used efficiency

  scrutiny to recommend . . . that [she] be terminated”); id. (“Amanda Smith and Brad

  Johnson . . . maliciously terminated Ms. Barker’s employment.”); R. at 298

  (“Ms. Smith timed Ms. Barker’s last day to coincide with [Ms.] Smith’s last day

  . . . .”).6

           For these reasons, we conclude the amended complaint “fails to isolate the

  allegedly unconstitutional acts of each defendant, and thereby does not provide

  adequate notice as to the nature of the claims against each.” Robbins, 519 F.3d

  at 1250.

           Ms. Barker’s appellate argument is limited and unpersuasive. She contends

  that she made “factual arguments,” Aplt. Opening Br. at 3, that she needs discovery


           5
         In response to defendants’ motion to dismiss the amended complaint,
  Ms. Barker agreed her § 1983 claims were against only Ms. Smith, Mr. Johnson, and
  Mr. Lundberg.
           6
          Although these examples are set out in her Title VII claim, Ms. Barker
  incorporated them by reference into her § 1983 claim.
                                             10
Appellate Case: 21-4024     Document: 010110638275         Date Filed: 01/28/2022     Page: 11



  “to collect facts,” id., and that sworn testimony from the individual defendants in a

  2015 trial before the Utah Career Service Review Office corroborates her allegations.

  But as just discussed, her factual allegations are insufficient. Further, she had

  first-hand knowledge of the factual basis of her claims, and she was the grievant in

  the trial before the Review Office. We therefore fail to see why Ms. Barker required

  the individual defendants’ depositions or the transcripts of the trial before the Review

  Office in order to allege facts sufficient to state a plausible § 1983 claim.7

                                    IV. CONCLUSION

        The district court’s judgment is affirmed.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




        7
          We note that portions of those transcripts were appended to the motions to
  dismiss filed in this case, suggesting Ms. Barker could have accessed them if she
  thought it necessary to drafting her amended complaint.
                                              11